Crew III, J.P.
Appeal from a judgment of the County Court of Schenectady County (Giardino, J), rendered March 27, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Following his arrest in the City of Schenectady, Schenectady County, defendant was charged in a superior court information with the crime of criminal possession of a controlled substance in the fourth degree. Defendant thereafter pleaded guilty to the crime charged and subsequently was sentenced, as a predicate felon, to the agreed-upon prison term of 3½ to 7 years. Defendant now appeals, contending that his plea was involuntary and his sentence is harsh and excessive.
We affirm. By failing to make the appropriate motion before County Court (see CPL 220.60 [3]; 440.10), defendant has neglected to preserve for our review any issues concerning the voluntariness of his plea (see People v Moore, 8 AD3d 750 [2004]; People v Leabo, 2 AD3d 1213, 1213 [2003]). Regardless, our review of the minutes of the plea colloquy persuades us that defendant’s plea was knowing, voluntary and intelligent. Defendant affirmatively admitted to committing acts constituting the charged crime (see People v Rivera, 266 AD2d 576, 577 [1999]; People v Partridge, 242 AD2d 788, 789 [1997]) and expressed a cogent understanding of the rights he was relinquishing by operation of his plea. Finally, defendant’s challenge to the severity of his bargained-for sentence has been waived by execution of his valid waiver of appeal (see People v Bishop, 8 AD3d 691 [2004] ; People v Wagoner, 6 AD3d 985, 986 [2004]).
Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.